Citation Nr: 0807421	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder. 

2.  Entitlement to service connection for a right hip 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1980 to June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision.  In May 2007, 
the Board remanded for further development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

The Board's May 2007 Remand instructed the RO to schedule the 
veteran for a VA examination for his claimed hip disorders.  
The Board instructed the examiner to address an October 1997 
letter from Dr. Joseph Thomalla noting a diagnosis of 
bilateral dysplastic coxarthrosis.  In July 2007, the veteran 
was afforded an examination.  The examiner noted a diagnosis 
of mild degenerative joint disease of the bilateral hips and 
opined that this was less likely than not etiologically 
related to the his periods of service.  In addressing Dr. 
Thomalla's diagnosis of bilateral dysplastic co-arthrosis in 
October 1997, the examiner noted that there was a dysplastic 
co-arthrosis diagnosis made after the one year presumptive 
period.  He also stated that service medical records did not 
reveal a chronic condition of either hip during the veteran's 
active duty service.  However, the examiner failed to 
indicate whether bilateral dysplastic co-arthrosis is related 
to service.  On remand, the same examiner who conducted the 
July 2007 examination should be asked to review the claims 
folder and address whether bilateral dysplastic co-arthrosis 
is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the 
examiner who conducted the July 2007 
examination (if possible) to render an 
etiological opinion as to whether there is 
a 50 percent or greater probability that 
bilateral dysplastic co-arthrosis is 
etiologically related to the veteran's 
active service.  The rationale for all 
opinions expressed must be provided.

2.	Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claims for service 
connection for left and right hip 
disorders.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order. The Board intimates no opinion as 
to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

